Case 9:18-cv-81546-DMM Document 11 Entered on FLSD Docket 01/29/2019 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 18-cv-81546-MIDDLEBROOKS

 CALVINA THOMPSON, INDIVIDUALLY
 AND ON BEHALF OF ALL OTHERS
 SIMILARLY SITUATED,

        Plaintiff,

 vs.

 RAE FRANKS, ESQUIRE, P.A.,

        Defendants,
 _____________________________________________/

                                      ORDER CLOSING CASE
        THIS CAUSE comes before the Court upon the Parties’ Joint Stipulation for Dismissal with

 Prejudice, filed January 25, 2019. (DE 10). The Court congratulates the Parties on their amicable

 resolution of this matter and notes that pursuant to Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d

 1272 (11th Cir. 2012), the Parties’ Stipulation is self-executing and no order of the Court is required

 to dismiss this action. Accordingly, it is ORDERED and ADJUDGED that:

        (1) The above-styled action is DISMISSED WITH PREJUDICE.

        (2) The Clerk of Court shall CLOSE this CASE and DENY all pending motions AS

              MOOT.

        (3) Each party shall bear their own fees and costs.

        SIGNED in Chambers at West Palm Beach, Florida, this 28th day of January, 2019.




                                                              Donald M. Middlebrooks
                                                              United States District Judge


 Copies to:     Counsel of Record
